 CAL-WEST PERIODICALS 599Cal-West Periodicals, Inc. and General Teamsters Union Local 439, International Brotherhood of Teamsters, AFLŒCIO, Petitioner.  Case 32ŒRCŒ4475 January 31, 2000 DECISION AND CERTIFICATION OF REPRESENTATIVE BY MEMBERS FOX, HURTGEN, AND BRAME The National Labor Relations Board, by a three-member panel, has considered determinative challenges and objections to an election held on August 13, 1998, and the Regional Director™s report recommending dispo-sition of them.  The election was conducted pursuant to a Stipulated Election Agreement.  The revised tally of bal-lots shows 9 for and 7 against the Petitioner, with 1 chal-lenged ballot, an insufficient number to affect the re-sults.1 The Board has reviewed the record in light of the ex-ceptions and brief, has adopted the Regional Director™s findings and recommendations, and finds that a certifica-tion of representative should be issued. We agree with the Regional Director that the two statements allegedly made by a nonagent employee sup-porter of the Union are not grounds for setting aside the election.2 Taking as true the affidavits submitted by the Em-ployer, we accept the following as the relevant facts.  About 8 days before the election, an employee accompa-nied by two fellow workers approached employee Phil-pott as the latter was sitting at a lunch table in the em-ployee lunchroom.  As the three stood around Philpott™s table, within earshot of another employee, one of the three told Philpott that he had better vote ﬁYesﬂ for the Union, and if he did not, he could just wait and see what happened to him.  Philpott (but not the other listening employee, who says he left after the first statement) al-leges that ﬁtheyﬂ then said that if he crossed a picket line, they would beat him up.  There are no allegations that there were any picket lines around the Employer™s premises and no allegations of any incidents of violence or other threats during the campaign that might give meaning to the ﬁwait and seeﬂ reference or immediacy to the picket line remark.  With particular respect to the ﬁwait and seeﬂ remark, we agree with the Regional Director that this ambiguous statement does not necessarily establish a threat of physical harm.  And, even if it did, the threat was by a nonagent and was not pervasive.  And as noted above, the picket line refer-ence had no context of immediacy.                                                                                                                      1 In the original tally of ballots there were two challenged ballots, a determinative number.  The Regional Director recommended sustaining the challenge to the ballot of Harjeet Dosanjh and finding that the re-maining challenge was nondeterminative.  No exceptions were filed to this recommendation and we have revised the tally accordingly. 2 Contrary to our dissenting colleague, we also find that a hearing is not warranted because there are no substantial and material factual issues requiring resolution.  On the contrary, for purposes of our analy-sis, we have treated the Employer™s evidence as true. Our colleague seeks to tie the first remark to the sec-ond one.  However, the first one allegedly concerns the consequences of not selecting the Union; the second one allegedly concerns the consequences of selecting the Union, i.e., picket lines and the consequences of crossing them.  In addition, even if the two statements are inextri-cably tied, only Philpott heard both remarks. While this case is like Steak House Meat Co., 206 NLRB 28, 29 (1973), and Buedel Food Products Co., 300 NLRB 638 (1990), in that the alleged threat was made to a potentially determinative number of voters, the statements simply lack the same degree of specificity or likely coercive impact.  In Steak House, the threats were of a particularly aggravated nature: a 16-year old em-ployee was subjected to repeated threats, includingŠin one instanceŠthe threat by a knife-wielding employee to kill the teen if he voted against the union.  The Board found that these threats had the obvious aim of influenc-ing the teen™s vote, as evidenced by a second employee™s subsequent rejuvenation of them by threatening to ﬁget evenﬂ with the teen if the union lost the election.  Here, the alleged threats lack the frequency and severity of those in Steak House, were not made immediately before the election, and were not directed at the employee™s vote.3  This case is also unlike Buedel, where an em-ployee was threatened that his car would be burned up.  Nothing of that nature is alleged to have been said here.   With regard to the picket line reference in Home & In-dustrial Disposal Service, 266 NLRB 100 (1983), on which our colleague relies, we likewise find it distin-guishable.4  In Home & Industrial, the threat was made by a union official, 1 hour before the election,5 andŠsignificantlyŠwas ﬁpunctuated by historical fact.ﬂ  Thus, when uttering the threat, the union agent stated that an employee who had refused to toe the line during the un-ion™s previous strike remained hospitalized.  There are no similar references to, or evidence of, past or suspected future picketing here.  Furthermore, we note that the Board in Pony Express Courier Corp., 282 NLRB 265 (1986), limited the application of Home & Industrial to its facts, i.e., to instances in which statements about the  3 Our dissenting colleague begrudgingly admits that the conduct here is ﬁperhaps less severeﬂ than in Steak House.  We, however,  find that it markedly differs in terms of the seriousness of the conduct, the fre-quency of its occurrence, and its proximity to the election. 4 Our colleague notes that the Board, in Home & Industrial, quoted from the Third Circuit™s decision in Hickory Springs. (Hickory Springs Mfg. Co. v. NLRB, 645 F.2d 506, 510 (5th Cir. 1981).) However, that quote has to do with pervasive threats by a union.  Neither factor is present here. 5 We are not suggesting that the conduct here was ﬁtoo remoteﬂ in time to be objectionable.  We simply note that timing is a factor and that the conduct here was further removed from the election than was the conduct in Home & Industrial. 330 NLRB No. 87  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 600consequences of crossing picket
 lines are made by agents 
of the union.
6  Indeed, our colleague implicitly acknowl-
edges that his view is no
t in accord with Board prece-
dent, since he urges the overruling of 
Pony Express
.7 The fact that the statements 
at issue in this case were 
made by employees who are not agents of the Petitioner 
Union has significance for how we view all the state-
ments, not just the picket line statements.  Thus, it is well 
settled that where the challenged conduct is committed 
by nonagent employees, it is evaluated under the third-
party standard.  Under this standard, the objecting party 
must establish that the third-party conduct during the 
election was so aggravated as to create a general atmos-
phere of fear and reprisal rendering a fair election impos-
sible.  Westwood Horizons Hotel
, 270 NLRB 802, 803 
(1984).  Further ﬁ[c]ourts ar
e hesitant to overturn elec-
tions when statements cannot be attributed to the union 
because ‚there generally is 
less likelihood th
at they af-fected the outcome.™ﬂ  
NLRB v. Eskimo Radiator Mfg
. Co., 688 F.2d 1315, 1319 (9th Cir. 1982), quoting 
NLRB 
v. Mike Yurosek & Sons
, 597 F.2d 661, 663 (9th Cir.), 
cert. denied 444 U.S. 839 (1979).  In addition, inasmuch 
as a union (or an employer) cannot control nonagents, 
there are equities that milita
te against taking away an election victory because of conduct by a nonagent.  Our 
dissenting colleague repeatedly confuses cases involving 
union conduct with those involving nonunion (third-
party) conduct.  See, e.g., his reliance on 
Home & Indus-
trial
 and Methodist Home. (Methodist Home v. NLRB, 596 F.2d 1173 (4th Cir. 1979).)  The difference between 
the two cases is not only the difference in standards, but 
also the fact that employees
 reasonably have a greater 
concern about threats emanating from the union that may 

become their exclusive repr
esentative than they would 
have from threats uttered by a single-nonagent individ-
ual.  
As for the hostile character of the alleged remarks, as 
one court has noted: ﬁA certain measure of bad feeling 
and even hostile behavior is 
probably inevitable in any 
hotly contested election.ﬂ Nabisco, Inc. v. NLRB
, 738 
F.2d 955, 957 (8th Cir. 1984) (upholding the Board™s 
overruling of objections based on anonymous stoning of 
antiunion employee™s house and statement by anony-
mous union supporter to employee that ﬁyour name is 
                                                          
                                                           
6 In addition, it is most unlikel
y that the ﬁpicket lineﬂ statement 
would coerce Philpott into voting 
for the Union.  If anything, it would 
seem that this statement would prom
pt him to vote against the Union so 
as to avoid the prospect of a union pi
cket line and the crossing thereof.  
7 In 
Pony Express
, the Board held that the alleged threats by three 
employees of future inju
ry to their coworkers di
d not interfere with the 
election.  In reaching this conclusion
, the Board relied, inter alia, on the 
facts that the three employees were ﬁ
not agents of the Petitioner, [ ] the 
objected-to threats were not directed
 to soliciting or influencing em-
ployees to vote for the Union, and the threats were not made against a 
backdrop of an actual incident of phy
sical injury or damage to property 
or followed by an act of violence.ﬂ 
  The Board also relied on the fact 
that the alleged threats occurred several weeks before the election and 
were not thereafter repeated.  
being mentioned by everyone on the street, and your co-
workers aren™t going to be the same with you as beforeﬂ).  
See also NLRB v. Hood Furniture Mfg
., 941 F.2d 325 
(5th Cir. 1991).  (In election decided by one vote, the 
Board properly overruled, without evidentiary hearing, 
various employer objections including one based on in-
cident in which unidentifie
d prounion handbiller reacted 
to employee™s refusal to take leaflet by calling him an 
obscene name, telling him he™d ﬁbetter vote ‚Yes™ﬂ and 
swatting his car with the leaflets.)  We simply cannot 
find that a single conversation of the kind alleged here is 
sufficient to require that the election be set aside.
8  CERTIFICATION OF REPRESENTATIVE 
IT IS CERTIFIED
 that a majority of the valid ballots have 
been cast for General Teamsters Union Local 439, Inter-
national Brotherhood of Teamsters, AFLŒCIO, and that 
it is the exclusive collective-
bargaining representative of 
the employees in the following appropriate unit: 
 All full-time and regular part-time drivers employed by 
the Employer at its Stockton, California facility; ex-
cluding office clerical employees, guards, and supervi-
sors as defined in the Act. 
 MEMBER BRAME
, dissenting. 
I strenuously disagree with my colleagues™ adoption of 
the Regional Director™s report, which recommends sum-
marily overruling the Employer™s objection to conduct 
affecting the results of an election.  The Employer has 
presented evidence that clearly
 justifies sending the ob-

jection to hearing. 
An election was conducted among employees in the 
stipulated unit on August 13, 1998.
1  The tally showed 
nine valid ballots cast for, and seven against, the Peti-

tioner.
2  Accordingly, a shift in a single vote could have 
changed the outcome. 
The Employer™s objection a
lleged that the election 
should be set aside because 
of threats of physical vio-
lence or damage to personal property made to bargaining 
unit employees during the critical period following the 
 8 Zieglers Refuse Collectors v. NLRB, 639 F.2d 1000 (3d Cir. 1981), 
on which our dissenting colleague relie
s, is distinguishable.  In that 
case there were five separate incide
nts, including two in which employ-
ees threatened to ﬁkickﬂ the ﬁassﬂ
 of any employee who failed to sup-
port the union; and several of the threats were made by a 250-pound 6™ 
7ﬂ ex-Marine to a much smaller 
employee.  The court relied on the 
number of threats, their wide dissemination, the fact that two of the 
threats were made the day before the election, and a background of 
ﬁrumors of other incidents of physical coercion.ﬂ  Id. at 1009.  No such 
circumstances are present here.  In 
NLRB v. Custom Display Studios
, 590 F.2d 637 (6th Cir. 1978), also relied on by our colleague, the coer-
cive incidents consisted of throwing
 nails on a driveway into the plant 
and a specific threat to use physical violence against an employee if he 
did not support the union.  
1 All dates are in 1998. 
2 There were no void ballots and two challenged ballots.  The Em-
ployer did not except to the Regional Director™s recommendation to 
sustain one challenge, thereby re
ndering the remaining challenge non-
determinative. 
 CAL-WEST PERIODICALS 601filing of the representation petition on June 22.  In sup-
port of the objection, the Employer provided sworn 
statements from two witnesses, both members of the 
proposed bargaining unit.  Employee Philpott testified 
that on August 5, 1998, about 
a week before the election, 
three known employee supporters of the Union ap-
proached him while he was eating alone in the company 

lunchroom.  They asked him why he was against the Un-
ion.  According to Philpott, the three employees moved 
closer to the table where he was sitting and ﬁsaid that I 
better vote ‚Yes™ for the Union and that if I did not, just 
wait and see what happens to me.ﬂ  Philpott further de-
clared that the employees ﬁalso
 said that if I crossed a 
picket line, that they would 
beat me up.ﬂ  Philpott stated 
that when he returned home, he noticed that union stick-
ers had been affixed to his vehicle. 
The second witness, employee Ceja, testified that, on 
August 5, he saw three known employee supporters of 

the Union ﬁsurround Scott Philpott,ﬂ and that he ﬁheard 
one of the employees tell Scott Philpott that he better 
vote ‚Yes™ for the Union and that if he did not, just wait 

and see what happens to him.ﬂ 
 Ceja stated that, at this point, he left the lunchroom. 
Failure to require a hearing in this case, as my col-
leagues implicitly acknowledge, is to find that, even ac-
cepting the Employer™s evidence as true, there is no justi-
fication for setting aside the election.  Neither the evi-
dence proffered, sound legal reasoning, nor case prece-
dent can support such a conclusion.  I would find that the 
Employer has made out a prima facie case sufficient to 

require a hearing.  See, e.g.,
 Hickory Springs Mfg. Co. v. 
NLRB, 645 F.2d 506, 508 (5th Cir. 1981) (ﬁ[W]hen an 

objector . . . makes out a prima facie case by its affidavits 
the Board must grant a hearingﬂ);  
NLRB v. Eskimo Ra-
diator Mfg. Co.
, 688 F.2d 1315, 1317 (9th Cir. 1982);  
Methodist Home v. NLRB, 596 F.2d 1173, 1178 (4th Cir. 
1979), supplemental decision, 253 NLRB 458 (1980), 
enfd. 672 F.2d 911 (4th Cir. 1981). 
In the first of the two statements alleged as objection-
able, employee Philpott was warned that, if he did not 

vote for the Union, he should wait and see what would 

happen to him.  My colleagues argue that the Employer 
has made ﬁno allegations of any incidents of violence or 
other threats during the campaign that might give mean-
ing to the ‚wait and see™ referenceﬂ and that the state-
ments ﬁlack the same degree of
 specificity or likely coer-
cive impactﬂ as those found objectionable in 
Steak House 
Meat Co., 206 NLRB 28 (1973), and 
Buedel Food Prod-
ucts Co.
, 300 NLRB 638 (1990). 
However, in the very same ﬁdiscussionﬂ in which the 
ﬁwait and seeﬂ statement was made, Philpott was threat-

ened with physical violence when told that he would be 
ﬁbeaten upﬂ if he crossed a 
picket line.  The ﬁwait and 
seeﬂ statement made here by
 one of three prounion em-
ployees crowding around a lone antiunion worker in a 

lunchroom, and followed up with an unequivocal threat 
of future physical violence, is not so without meaning 
and lacking in specificity as to support a decision to deny 
a hearing on the issue of whether the election results in 
this case reflected employees™ free choice of a represen-
tative.  ﬁ[T]he test to be applied is whether a remark can 
reasonably be interpreted by an employee as a threat.ﬂ  
Smithers Tire
, 308 NLRB 72 (1992).  Here, an employee 
told that he had better vote ﬁYesﬂ for the Union and that 
if he did not, he should ﬁwait and see what happens to 
[him]ﬂ would certainly be reasonable in interpreting the 
statement as a threat.  When
 that statement is followed 
by the statement that the empl
oyee would be beaten up if 
he crossed a picket line,
3 it clearly can reasonably and 
objectively be interpreted 
as a threat.  See, e.g.,
 Picoma 
Industries, 296 NLRB 498, 499 (1989) (ﬁ[T]he test [for 
objectionable conduct] is based on an objective stan-
dardﬂ).  My colleagues™ implications that the ﬁwait and 
seeﬂ statement was without 
meaning, nonspecific, and 
without coercive impact are not persuasive.   
In attempting to minimize the ﬁwait and seeﬂ state-
ment, my colleagues assert that the 
Steak House 
and Buedel
 decisions are distinguishable.  In 
Steak House, the representation election involved a small unit of approxi-

mately eight eligible voters, with the tally of ballots 
showing four votes for, and three against, the petitioner.  
206 NLRB at 28.  Two weeks before the election, one 
employee, Monge, threatened to kill another, Alexander, 
while brandishing a knife.  A week later, Monge told the 
employee that he would get back at him if he voted 
against the Union.  Id
.  A few days before the election, 
another employee, McCarty, said that he would get even 
with Alexander if the union lost the election.  Id
. at 28Œ
29.  The Board set aside the 
election, finding that ﬁthe 
character of the conduct was 
so aggravated as to create 
an atmosphere of fear and reprisal rendering a free ex-
pression of choice of repr
esentatives impossible.ﬂ  Id
. at 
                                                          
 3 In analyzing the alleged threats in this case, it is important to con-
sider them together along with the 
surrounding circumstances.  As the 
Eighth Circuit has explained, ﬁ[E]ve
n where an incident of misconduct, 
not insubstantial in nature, is insufficient by itself to show that an elec-
tion was not an expression of free choi
ce, two or more such incidents, 
when considered together in the to
tality of the circumstances, may be 
deemed sufficient to support such a conclusion.ﬂ  
NLRB v. Monark 
Boat Co.
, 713 F.2d 355, 360 (8th Cir. 1983) (quoting 
Bauer  Welding & 
Metal Fabricators, Inc. v. NLRB
, 676 F.2d 314, 318 (8th Cir. 1982)), 
supplemental decision, 276 NLRB 1143 (1985), enfd. 800 F.2d 191 

(8th Cir. 1986).  See also 
NLRB v. McCarty Farms, Inc.
, 24 F.3d 725, 
728 (5th Cir. 1994) (ﬁWe must review all of the events 
in their totality 
in making our determinationﬂ); 
NLRB v. L & J Equipment Co.
, 745 
F.2d 224, 238 (3d Cir. 1984) (quoting 
Bauer Welding
, 676 F.2d at 318), 
rehearing denied 750 F.2d 25 (
3d Cir. 1984), vacated 274 NLRB 20 
(1985), remanded 278 NLRB 485 (1986); and 
Picoma Industries
, 296 
NLRB at 499. 
My colleagues discount the importance of considering the two al-
leged threats together.  The above cases, however, make clear that this 
is the correct approach.  Similarly,
 my colleagues™ attempt to devalue 
the effect of the two alleged threats by noting that only Philpott heard 
both statements is also meritless.  As
 explained in more detail infra, the 
election results in this case were so close that a change in a single em-
ployee™s vote could have altered the outcome. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 60229.  Although they acknowle
dge that the present case, 
like 
Steak House, involves threats made to a potentially 
determinative number of voters, my colleagues attempt 
to distinguish 
Steak House on the grounds that the threats 
in the present case ﬁlack the frequency and severityﬂ of 
the 
Steak House
 threats, ﬁwere not made immediately 
before the election, and were not directed at the em-
ployee™s vote.ﬂ 
This attempt to distinguish 
Steak House is not persua-
sive.  As in 
Steak House
, the present case involves a very 
small bargaining unit and an extremely close electionŠa 
change of one vote could a
lter the outcome of the elec-
tion.  Although the threats in the present case did not 
occur with the same degree of frequency and were per-
haps less severe than those in 
Steak House, at least one of the threats in the present case was heard by at least one 
other bargaining unit employee and therefore could have 
affected more than on
e vote, unlike those in 
Steak House.  Additionally, there is nothing in 
Steak House
 to suggest 
that the conduct therein was 
the bare minimum that could 
support a finding of coercive conduct sufficient to re-

quire the setting aside of an election.  My colleagues™ 
assertion that the threats in 
the present case did not come 
ﬁimmediately before the electionﬂ also does not distin-
guish 
Steak House
.  The threats in that case occurred 2 
weeks, 1 week, and a few days prior to the election.  

Here, the threats occurred approximately 1 week before 

the election.  This is not a sufficient ground for distin-
guishing the two cases.  Finally, my colleagues™ assertion 
that the threats in the presen
t case ﬁwere not directed at 
the employee™s voteﬂ is simply
 false.  A reasonable in-
terpretation of the threats involved here is that Philpott 
would be harmed if he did not vote for the Union.  The 
three prounion employees who surrounded him in the 
lunchroom told him that he
 must ﬁwait and seeﬂ what 
would happen to him if he did not vote ﬁyesﬂ for the Un-
ion and then told him that they would beat him up if he 
crossed a picket line.  Clearl
y, a reasonable interpretation 
of these statements is that 
they were ﬁdirectedﬂ at Phil-
pott™s vote in the upcoming election. 
My colleagues also attempt ineffectively to distinguish 
Buedel
.  In that case, the Board found objectionable a 
third-party threat to burn an
 employee™s car.  The threat 
was delivered 1 to 2 weeks prior to the election and was 

disseminated to one other employee.  300 NLRB at 639 
(Member Devaney, dissenting).  In attempting to distin-
guish the case, my colleagues simply state:  ﬁThis case is 

also unlike Buedel
, where an employee was threatened 
that his car would be burned up.  Nothing of that nature 
is alleged to have been said here.ﬂ  Surely, the statements 
that Philpott would have to ﬁwait and seeﬂ what would 
happen to him if he did not vote ﬁYesﬂ and that he would 
be beaten up
 if he crossed a picket line are at least as 
egregious as a threat to burn a car. 
My colleagues also assert, in reference to the threat to 
beat up Philpott if he crossed a picket line, that the Em-
ployer has not alleged that there actually was a picket 

line or that there were ﬁany incidents of violence or other 
threatsﬂ that would give ﬁi
mmediacy to the picket line 
remark.ﬂ  Initially, I must point out that current precedent 
establishes that threats of this type that relate to the pos-
sibility of future violence can certainly be objectionable 
even without th
e presence of a current picket line.  Addi-
tionally, the statement that Philpott would have to ﬁwait 
and seeﬂ what would happen to
 him if he did not vote 
ﬁYesﬂ would seem to fall in
to the category of ﬁother 
threatsﬂ that might bring ﬁimmediacyﬂ to the picket line 
statement, if indeed such an additional threat is even nec-
essary. My colleagues™ concern with the lack of ﬁimmediacyﬂ 
of the picket line statement hearkens back to a former 

position of the Board that has since been repudiated.  In 
Hickory Springs Mfg. Co.
,4 a representation proceeding 
involving election objections, the Board considered un-
ion-uttered or sanctioned threats of violence against em-
ployees if they crossed a picket line, as well as threats of 
damage to company property, in the event of a strike.  
The Board found nothing objectionable: 
 If the Union here had threatened violence against 
employees for voting against it, we would, of course, 
have set this election aside.  However, the evidence 
adduced by the Employer . . . shows that prounion 
employees, in the presence of
 a union agent, threat-
ened employees with vi
olence if the employees 
crossed a picket line of the Union.  Inasmuch as 
there was no picket line then in existence, nor was 
one imminent, the so-called threats were thus condi-
tioned on the Union winning the election, the con-
tract negotiations with the Union failing, the Union 
calling a strike, and some employees opting not to 
honor the picket line.  With these contingencies 
standing between the threats and their possible exe-
cution, we perceive little if any likelihood of the 
statements having any immediate coercive impact on 
the employees and the election results. [239 NLRB 
at 642.] 
 Although my colleagues do not explicitly state that the 
statement in the present case was ﬁconditionedﬂ on future 

events or that it relied on ﬁcontingencies,ﬂ their asser-
tions that there was no current picket line and that the 
picket-line statement had no
 ﬁimmediacyﬂ suggest the 
same reasoning of that em
ployed by the Board in 
Hick-ory Springs
.  The Fifth Circuit in that case, however, 
reversed the Board on appeal: 
 Men judge what others will do on given occasions by 
their prior actions and, less reliably, doubtless, by their 
statements about their intended future actions.  So they 
assess what kind of folk they are dealing with and how 
                                                          
 4 239 NLRB 641 (1978), affd. in su
mmary judgment proceeding 247 
NLRB 1208 (198), enf. denied 645 F.2d 506 (5th Cir. 1981). 
 CAL-WEST PERIODICALS 603those folk are likely to react if crossed.  Even the im-
plicit threat of a club or pistol on the hip, without more, 
may be sufficient to influence significantly the conduct 
of those who are cast in company with the bearer.  In 
short, 
we reject the view that such pervasive threats of 
violence as these can be said, in effect as a matter of 
law, not to have created a coercive atmosphere suffi-

cient to contaminate the election because they were 
merely conditional ones
. [645 F.2d at 510, emphasis 
added.] 
 Less than 2 years after the Fifth Circuit™s decision, the 
Board overruled its decision in 
Hickory Springs
5 in 
Home 
& Industrial Disposal Service
, 266 NLRB 100, 101 
(1983).  My colleagues attempt to distinguish 
Home & 
Industrial from the present case.  In 
Home & Industrial
, the evidence offered was that a union agent threatened 
employees an hour before th
e election that if anyone as-
sisted the company in a strike, that person would be 
ﬁmade an example ofﬂ and added that an individual who 
ﬁworked both sides of the fe
nceﬂ during the last strike 
was ﬁstill in the hospital.ﬂ Id
. at 100.  The Board found 
that if these allegations were true, the conditions for a 
free and fair election would have been destroyed, and 
thus ordered a hearing on the issue.  Id. at 102.  In at-
tempting to distinguish 
Home & Industrial
, my col-
leagues make much of the fact that in that case the threat 
referred to a historical incident of violence in a previous 
strike.  The implication of this alleged distinction is that 
threats not related to earlier events cannot form a basis 
for objectionable conduct.  To state the proposition is to 
recognize its absurdity.  Nevertheless, I direct my col-
leagues™ attention to the Board™s decision in 
Hickory 
Springs
, overruled by 
Home & Industrial
, in which, as 
described, the threats related solely to contingent future 
events. 
My colleagues go on to rely on 
Pony Express Courier 
Corp.
, 282 NLRB 265 (1986), a case which is irreconcil-
able with 
Home & Industrial
 and which therefore should 
be overruled.  In 
Pony Express
, threats of physical vio-
                                                          
                                                           
5 Despite the clear overruling of 
Hickory Springs
, my colleagues 
continue to use reasoning employed in that decision.  In addition to 
their insistence that the threat in
 the instant case was not ﬁimmediateﬂ 
enough, my colleagues also assert that the picket-line statement was 
unlikely to coerce Philpott into voting for the Union and instead ﬁwould 
prompt him to vote against the Union so as to avoid the prospect of a 
Union picket line and the crossing th
ereof.ﬂ  This language certainly 
recalls the similar language em
ployed in the since overruled 
Hickory 
Springs
:  ﬁ[W]e believe that the immediate effect of the Union™s con-
duct [in threatening violence in the ev
ent that employees crossed picket 
lines in the future], if any, would 
be to cause employees to be repelled 
by it and to vote against it.ﬂ  239 NLRB at 642.  This type of reasoning 
is even more inappropriate in the present case, where the prounion 
employees not only threatened violence 
in the event of a future strike, 
but also told the antiunion employee that he would have to ﬁwait and 

seeﬂ what would happen to him if he
 failed to vote ﬁYesﬂ in the upcom-
ing election.  Certainly, in this present situation, the employee could be 

expected to connect the two statem
ents and feel coerced into voting 
for
 the Union. lence in the event of a strike were made or disseminated 
by three employees to several others in a unit of fewer 
than twenty.  Id
. at 265Œ266 (Chairman Dotson, dissent-
ing).  As my colleagues note, the majority distinguished 
Home & Industrial
 on the basis that the employees utter-
ing the threats were ﬁnot agents of the Petitioner . . . the 
objected to threats were not 
directed to soliciting or in-
fluencing employees to vote for the Union, and . . . the 
threats were not made agains
t a backdrop of an actual 
incident of physical injury or damage to property or fol-
lowed by an actual act of violence.ﬂ
6  Id. at 265.  The 
first alleged distinction based on agency relates to the 

standard to be applied to the 
conduct at issue, but is not a 
reason to discount completely that conduct.  This agency 

issue, on which my colleagues 
rest much of their reason-
ing, is considered in more detail below.  The second al-
leged distinction is not even a difference, much less a 
distinction, since the threats in 
Home & Industrial
 were 
couched strictly in terms of conduct that would occur 
during a future strike.
7  The third alleged distinction also 
fails, unless my colleagues intend to signify that threats 
unaccompanied by actual acts of violence are unobjec-
tionable, in which case their decision and 
Pony Express are inconsistent with
 the overruling of 
Hickory Springs, which involved threats alone.
8 Despite these inherent problems with 
Pony Express, my colleagues rely on it for the assertion that the Board 
has limited 
Home & Industrial
 ﬁto its facts, i.e., to in-
stances in which statements 
about the consequences of 
 6 As my colleagues also note briefly, 
Pony Express
 did provide a 
fourth alleged distinction:  that the 
threats were uttered ﬁseveral weeksﬂ 
before the election and not repeated.  This clearly is not a distinction 
with merit.  The Board considers all misconduct occurring during the 
ﬁcritical periodﬂ between the filing 
of the petition and the election.  
Ideal Electric & Mfg. Co.
, 134 NLRB 1275, 1278 (1961).  The Sixth 
Circuit has also quite clearly rejected
 this type of argument based on 
the timing of physical threats.  In 
NLRB v. Custom Display Studios
, the 
court rejected the Board™s argument that two incidents of misconduct, 
having occurred 2 months before an 
election, did not warrant nullifying 
the result:  ﬁCommon sense teaches that threats of physical violence do 
not subside in only two months.ﬂ  590 F.2d 637, 639 (6th Cir. 1978);  
see also Buedel, 300 NLRB at 639 (Member Devaney, dissenting) (1- 
to 2-week gap between objectionable conduct and election). 
7 Indeed, in Home & Industrial
, 266 NLRB at 100, the Board quoted 
and rejected the Hickory Springs rationale that ﬁ[n]one of the above 
statements allegedly made or adopt
ed by the union officials involves 
any threat, or even hint of threat
, towards employees based on how they 
would vote in the upcoming election.ﬂ 
8 If my colleagues do intend to 
endorse the position that ﬁthreats 
aloneﬂ are insufficient to set aside an 
election, at least where the threats 
involve physical instead of economic coercion, we shall be in for severe 
scrutiny from courts of appeals.  In an analogous area of law, following 
criticism from the courts, the Board 
abandoned its rule that ﬁabsent 
violence,ﬂ a striker could not be 
denied reinstatement for ﬁmaking 
abusive threats against nonstrikers.ﬂ  
Clear Pine Mouldings,
 268 NLRB 
1044, 1046 (1984), enfd. 765 F.2d 148 (9th Cir. 1985).  The Board said 
in Clear Pine, ﬁ[W]e reject the per se rule that words alone can never 
warrant a denial of reinstatement in
 the absence of physical actsﬂ and 
stated that ﬁan employer need not ‚countenance conduct that amounts to 
intimidation and threats of bodily harm.™ﬂ Id
. (quoting 
NLRB v. W. C. 
McQuaide, Inc.
, 552 F.2d 519, 527 (3d Cir. 1977).) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 604crossing picket lines are made by agents of the union.ﬂ  
Pony Express
, however, even if good law, did not so 
limit 
Home & Industrial
.  Furthermore, 
Pony Express
 can be distinguished from the instant case.  Contrary to 
my colleagues™ assertions, 
Pony Express
 did not limit 
Home & Industrial
™s holding to situations in which the 
threats of future violence are made by union agents.  That 
was just one of several factors that influenced the 
Board™s decision in that case.
  In the instant case, there 
are other factors that should
 influence the Board™s deci-
sion.  First, the threat of 
future physical violence made 
here was made in conjunction with the ﬁwait and seeﬂ 

threat, which related directly to Philpott™s vote.  Thus, 
the threat of future violence 
here, unlike those at issue in Pony Express
, could reasonably be interpreted as an at-
tempt to influence Philpott™s vote.  Second, the threats 
made here occurred just eight days prior to the election, 
as opposed to several weeks.  Finally, the instant case 
involved a very close election
9Ševen if Philpott™s was 
the only vote possibly aff
ected by the statements,
10 that 
vote alone could change the election result.
11 Despite these factors that 
indicate that the Employer 
has made out a prima facie case requiring a hearing, my 

colleagues focus the majority 
of their reasoning on the 
fact that the statements in 
the present case were not made 
by agents of the Union.  In
 emphasizing this one factor 
so strongly, my colleagues™ 
reasoning is misplaced.  The 
issue in the present case is th
e effect that the prounion 
employees™ statements had on a free election; thus, 
agency is relevant only in determining the standard 
against which the allegedly objectionable conduct is to 
be judged.  As the Board and the courts have often rec-
ognized, the measure for third-party or nonagent behav-
ior like that alleged here is
 whether the misconduct cre-
ated ﬁa general atmosphere of 
fear and reprisal rendering 
a free election impossible.ﬂ  
Westwood Horizons Hotel
, 270 NLRB 802, 803 (1984).  See also
 Hickman Harbor 
Service v. NLRB, 739 F.2d 214, 220 (6th Cir. 1984); 
NLRB v. Monark Boat Co.
, 713 F.2d 355, 357 (8th Cir. 
1983), supplemental decision 276 NLRB 1143 (1985), 

enfd. 800 F.2d 191 (8th Cir. 1986); 
Eskimo Radiator
, 688 F.2d at 1319; 
Methodist Home
, 596 F.2d at 1183.  
On the other hand, when conduct is attributable to a 

party, whether union or employer, ﬁthe proper test is 
                                                          
                                                           
9 Although 
Pony Express 
involved a relatively close election, a 
change in three votes was necessary in
 that case to alter the outcome of 
the election.  282 NLRB at 266 (Chairman Dotson, dissenting).  In the 
instant case, however, a change in just one vote could have altered the 
outcome. 
10 It must also be noted here that
 the vote of another employee, Ceja, 
may also have been affected.  As 
explained supra, Ceja witnessed the 
first half of the ﬁdiscussionﬂ between Philpott and the prounion em-

ployees and could reasonably have been influenced by seeing three 

prounion employees surround the antiunion Philpott and tell him that he 
would have to ﬁwait and seeﬂ what 
would happen to him if he did not 
vote ﬁyesﬂ in the election. 
11 The importance of this factorŠt
he closeness of the electionŠis 
discussed in more detail infra. 
whether the ‚conduct reasonably tends to interfere with 
the employees™ free and uncoerced choice in the elec-
tion.™ﬂ  
Pepsi-Cola Bottling Co. of Los Angeles
, 289 
NLRB 736 (1988) (quoting 
Baja™s Place, Inc.
, 268 
NLRB 868 (1984)).  As expl
ained by the Third Circuit: 
 The Board and the courts have acknowledged that even 
though the threats made were not attributable to the un-
ion, an election will nevertheless be set aside where the 
conduct created a general atmosphere inimical to the 
employees™ exercise of a free and fair choice.  The only 
distinction recognized in the statement of this standard 
is that less weight is accorded to conduct of third par-
ties . . . than to the conduct of the employer and the un-
ion.12  Zeiglers Refuse Collectors
 v. NLRB
, 639 F.2d 1000, 1007 
(3d Cir. 1981). 
Under the correct standard for judging nonagent or 
third-party conduct, the Employer here has made out a 

prima facie case requiring a he
aring on the issue.  As-
suming that the circumstances presented by the Em-
ployer are accurate, the proun
ion employees created an 
atmosphere of fear and reprisal that rendered a free elec-
tion impossible.  In reaching 
this conclusion, I consider, 
in addition to the issues already discussed, the small size 

of the bargaining unit and the closeness of the election 
results.
13  As explained, the present case involves a bar-
gaining unit of approximately 18 eligible voters and an 
election in which a change in one vote could have altered 

the results.  In these circumst
ances, the alleged threats to 
Philpott, one of which was overheard by a second em-
ployee, created an atmosphere of fear and reprisal mak-
ing a free election impossible.   
The Board and the courts have consistently found that 
a close election and a small 
bargaining unit are factors requiring closer scrutiny of alleged misconduct.  See, 
e.g., Methodist Home
, 596 F.2d at 1184; 
NLRB v. Cus-
tom Display Studios.
, 590 F.2d 637, 639 (6th Cir. 1978);  
Picoma Industries
, 296 NLRB at 500.  In 
John M. Horn 
Lumber Co. v. NLRB
, for example, the court found an 
election unfair whether the 
perpetrators of the miscon-
duct were union agents or not.  859 F.2d 1242, 1245 fn. 1 
 12 Similarly, the Sixth Circuit has opined:  ﬁ[W]e do not find the 
question of union responsibility and pa
rticipation to be the ultimate 
determinative in situations where an
 atmosphere of fear and coercion 
are manifest.ﬂ  
Hickman Harbor, 739 F.2d at 220.  And the Fifth Cir-
cuit has commented:  ﬁWe are not impressed with the argument that all 
coercive acts must be shown to be a
ttributable to the union itself, rather than to the rank and file of its supporters.  As the Board has once said, 

‚the important fact is that such conditions existed and that a free elec-
tion is hereby rendered impossible.™ﬂ  
Home Town Foods v. NLRB, 379 
F.2d 241, 244 (5th Cir. 1967) (quoting 
Diamond State Poultry Co.
, 107 
NLRB 3, 6 (1953)), supplemental decision 172 NLRB 1242 (1968), 
enf. denied 416 F.2d 392 (5th Cir. 1969).  Accord
:  Methodist Home
, 596 F.2d at 1183. 
13 For an explanation of the impor
tance of considering the alleged 
misconduct cumulatively in connection with the surrounding circum-

stances, see fn. 3, supra. 
 CAL-WEST PERIODICALS 605(6th Cir. 1988).  The court specifically noted that it had 
ﬁrepeatedly emphasized the inte
nsified effect of threats 
and violence in a small unit, particularly where the elec-

tion results are close.ﬂ  Id. 
at 1244.  The court specifi-
cally faulted the hearing officer and the Board for 
ﬁfail[ing] to give adequate consideration to the small size 
of the unit involved and the 
closeness of the election.ﬂ  
Id.  Similarly, my colleagues here fail to give these fac-
tors the weight they require.  In the instant case, three 
prounion employees surrounded employee Philpott and 
delivered two threatening statements, one of which was 
overheard by a second employee.  One of the threats was 
clearly tied to Philpott™s vote, and the other explicitly 
threatened physical violence.  A change in one vote 
could have altered the outcome of this election, which 
occurred in a very small bargaining unit.  As the Sixth 
Circuit has said, ﬁ[A] close 
election is a factor which 
demands that even minor infractions be scrutinized care-
fully.ﬂ  
Custom Display
, 590 F.2d at 639; see also
 NLRB v. Hood Furniture Mfg. Co.
, 941 F.2d 325, 332 (5th Cir. 
1991) (ﬁWe recognize that in close vote election situa-
tions the Board is required to scrutinize charges particu-
larly carefully which in other elections would constitute 
immaterial or insubstantial objections.ﬂ), rehearing de-
nied 946 F.2d 893 (5th Cir. 1991).
14  Certainly, here, 
when ﬁscrutinized carefully,ﬂ
 these alleged threats are 
enough to support a finding that the Employer has made 

out a prima facie case that there was an atmosphere of 
fear and reprisal that rendered a free and fair election 
impossible. 
                                                          
                                                           
14 The 
Hood Furniture 
court upheld the Board™s denial of a hearing 
on the employer™s objections to the election.  The facts of that case are, 
however, distinguishable from those 
of the present one.  The allegedly 
threatening conduct in Hood Furniture
 consisted of one incident in 
which an employee ﬁwas approached by an unidentified handbillerﬂ in 

the employer™s visitor parking lot.  941 F.2d at 329.  ﬁWhen [the em-
ployee] politely declined the literature, the handbiller called him a 
‚white mother fucker,™ and, accord
ing to [the employee™s] passenger, 
added that [the employee] had better vote ‚yes.™ﬂ  Id
.  The handbiller 
proceeded to swat the employee™s car with his leaflets.  The employer 
did not submit evidence regarding the handbiller™s identity, and the 
employee stated that the incide
nt did not affect his vote.  Id
.  The court 
agreed with the hearing officer that
 the alleged threat was ﬁ‚isolated 
and de minimus,™ with no evidence showing that it was widely dissemi-

nated or created an atmosphere
 of fear or reprisals.ﬂ  Id
.  Conversely, in 
the present case an employee in a 
significantly smaller bargaining unit 
(18 compared to the over 200 in 
Hood Furniture
) was approached by 
three identifiable prounion employees,
 surrounded, told that he would 
have to ﬁwait and seeﬂ what would happen to him if he voted against 

the Union, and then threatened with physical harm. 
Similarly, in 
Smithers Tire, the Board found that the 
conduct of nonagent employees
 could have affected the 
vote of the employee at which it was aimed and there-
fore, because a change in her vote and that of a sepa-
rately threatened employee wo
uld have been enough to 
change the outcome of the election, the election had to be 
set aside.
15  308 NLRB at 73.  There, two employees 
threatened to flatten the tires
 of a third employee™s car if 
she voted against the union and told her that others 

would know how she voted.  Id
. at 72.  Only one em-
ployee heard the statements, and there was no evidence 
that they were disseminated among the bargaining unit of 
123 eligible voters.  Id. at
 73.  Because the employee™s 
vote, combined with that 
of another threatened em-
ployee, could have affected the election™s outcome, how-
ever, the Board found these facts immaterial.  As the 
Board noted, ﬁThe threats were obviously intended to 
influence [the employee™s] vote and the threats intimated 
a substantial harm.ﬂ  Id
.  Similarly, in the instant case, 
the statements made to Phil
pott were clearly meant to 
influence his vote in that he
 was told to ﬁwait and seeﬂ 
what would happen to him if he did not vote ﬁyes,ﬂ a 
statement that was followed i
mmediately by a threat of 
physical harm.  Additionally, the threat to ﬁbeat upﬂ 
Philpott clearly ﬁintimated a substantial harm.ﬂ  More-
over, unlike in 
Smithers
, a second employee heard at 
least one of these threats.   
The facts in this case, if 
established after a hearing, 
amply warrant setting aside the election due to the at-
mosphere of fear and reprisal created by the alleged 

threatening statements.  My 
colleagues™ failure to order 
such a hearing indicates to me a disagreement 
sub silen-tio with Board and court precedent outlined above. 
  15  Smithers involved two separate allegations of threatening con-
duct.  The other incident involved 
conduct by union agents and is thus 
less relevant to the instant case.  In 
Smithers, it was necessary for the 
Board to find both incidents object
ionable because, in order for the 
election results to be affected, it was necessary to find that at least two 
employees™ votes could have been affected. 
 